Citation Nr: 0331610	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to September 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In an October 1985 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
asthma.

2.  Evidence submitted since the October 1985 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for asthma.  


CONCLUSIONS OF LAW

1.  The October 1985 Board decision is final.  38 U.S.C.A. § 
7103(a) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the October 1985 Board decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his childhood asthma had been 
stable until he entered service when he experienced a 
significant progression of symptoms.  In essence, he contends 
that pre-existing asthma was aggravated by military service. 

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)].

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. 
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2002).

Notice

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 U.S.C. 
§ 5103, pertaining to VA's duty to notify claimants, includes 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the issue 
revolves around finality and new and material evidence.

In this regard, the Board notes that, in the February 2002 
Statement of the Case (SOC), the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.156.  In the February 2002 
SOC, the RO noted that the evidence that had been submitted 
in connection with the veteran's claim to reopen did not 
constitute new and material evidence because it essentially 
duplicated evidence which was previously considered and was 
merely cumulative or redundant.  

Crucially, the RO sent the veteran a VCAA letter in September 
2001.  The September 2001 VA letter set forth in detail the 
VCAA requirements concerning its duty to notify the veteran.  
Significantly, the letter specifically advised the veteran of 
what evidence the RO would obtain and what evidence was 
required from him.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in September 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had over two 
years to submit evidence in support of his claim (filed in 
June 2001), and in fact, he has done so.  It now appears that 
VA has all the information needed to decide the case.  It 
therefore appears quite pointless to require VA to wait still 
longer to adjudicate this long-standing appeal when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the SOC and the 90-days notice of 
transfer of the claims file to the Board that he had more 
time to submit evidence.  And presently, no additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA-notice letter in September 
2001.  Since this claimant has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board at this 
time will proceed.

Duty to assist

With respect to VA's duty to assist, once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C. § 5103A.  

The Board also notes that the veteran has been accorded all 
appropriate procedural due process.  See 38 C.F.R. § 3.103 
(2003).  



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre- service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  38 C.F.R. § 3.306(a) (2003).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2002)].  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was initiated in June 
2001, prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In this regard, the Board notes that, in the August 2002 SOC, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156.  In the August 2002 SOC, the RO noted that the 
evidence that had been submitted in connection with the 
veteran's claims to reopen did not constitute new and 
material evidence because it did not bear directly on the 
reasons for the prior denial of the issues and was not so 
significant that it must be considered in fairness to the 
veteran.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

A pre-induction service examination conducted in January 1966 
revealed no abnormality of the lungs and chest, and a chest 
X-ray was deemed acceptable.  Service medical records show 
that in July 1966, shortly after he entered service, the 
veteran complained of shortness of breath.  

It was reported that the veteran had had bronchitis since the 
age of two or three.  At the age of nine, he developed an 
attack of asthma during which time he had marked shortness of 
breath.  Over the next six years, he had intermittent 
episodes that were similar.  The attacks were described as 
wheezing with marked shortness of breath and coughing.  He 
was usually treated with a variety of intramuscular 
medications and nebulizers.  Since the age of fourteen, the 
veteran's asthma had reportedly been better, characterized by 
less severe and less frequent attacks.  Over the previous six 
weeks (coincident with his entry on active duty), however, he 
had had four or five episodes of marked wheezing and 
shortness of breath, usually brought on by exertion.  
Following physical examination and chest X-ray, the diagnosis 
was bronchial asthma.  A medical board subsequently 
recommended that the veteran be separated from service.  

The veteran initially filed a claim of entitlement to service 
connection for asthma in September 1984.  He contended that 
his pre-existing asthma had been aggravated beyond its normal 
progression due to his military service.  

In an August 1984 statement, Drs. D.B. and I.B. reported that 
the veteran had active asthma based on tests in May 1984.  In 
a July 1985 statement, Dr. A.L. reported the veteran's 
smoking history and the results of physical examination.  The 
physician opined that the veteran had a rather classic course 
of bronchial asthma with puberal remission and recurrence at 
age 19.  The physician indicated that there were many studies 
that demonstrated that approximately 50 percent of children 
who had puberal remission experienced a recurrence of their 
asthma in their twenties.  It was the physician's opinion 
that the veteran seemed to have followed this natural pattern 
of bronchial asthma.  On the day of the examination, the 
veteran did not have any asthma and was functioning without 
difficulty.  

In July 1985, the veteran testified regarding his asthmatic 
condition and why service connection should be granted.  In 
essence, he contended that exertion associated with basic 
training had exacerbated his pre-existing asthma.

The RO denied the veteran's claim, and he duly appealed to 
the Board.

The October 1985 Board decision

In a decision in October 1985, the Board denied the veteran's 
claim of entitlement to service connection for asthma.  The 
Board determined that the veteran's asthma has clearly and 
unmistakably pre-existed service and that the July 1966 
episode was just a flare-up and was not evidence of a 
permanent increase in the level of disability.  

The veteran filed a claim to reopen in June 2001.  Additional 
evidence received since the October 1985 Board decision will 
be referred to below.    

Analysis

The October 1985 Board decision is final.  See 38 U.S.C.A. §§ 
7103, 7104; 38 C.F.R. § 20.1100.  As explained above, the 
veteran's claims for service connection for asthma may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
initial inquiry will be directed to the question of whether 
any additionally submitted (i.e. after October 1985) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's pre-
existing asthma was aggravated in service.  

The additional evidence received since the October 1985 Board 
decision consists of VA outpatient treatment records dated 
from February 2001 to January 2002 and statements from the 
veteran.  

The VA outpatient treatment records can be considered "new" 
in that they were not previously before the Board in 1985.  
The evidence, however, is not "material" because it does 
not bear directly and substantially on the subject matter.  
Nowhere in these treatment records is there a medical opinion 
indicating that the veteran's pre-existing asthma was 
permanently aggravated beyond its natural progression while 
in service.  See Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991) [holding that an injury will be considered aggravated 
in service when there is a worsening of the underlying 
condition and not just a temporary worsening of the 
symptoms].  The records either pertain to unrelated 
conditions, which clearly is not material to the issue at 
hand, or merely reflect that the veteran has had asthma since 
childhood without any indication that the asthma was 
aggravated during military service.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1985 to the effect that his 
asthma became worse due to military service and are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
The veteran's recent statements differ slightly from 
statements before the Board in 1985 in that the previous 
emphasis was on exertion associated with basic training while 
the more recent statements referred to the climate at Fort 
Polk, Louisiana in the summer of 1966.  In any event, insofar 
as these lay statements from the veteran suggest that his 
asthma was aggravated in service, due to whatever cause, they 
are insufficient to support the claim.  It is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 38 
C.F.R. § 3.159; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in  Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  

The Board additionally notes that in his November 2001 
statement, the veteran stated that VA physicians told him 
that his problems were caused by the Army. There is no 
corroboration of this statement in the medical records on 
file.  
 In Robinette v. Brown, 8 Vet.App. 69 (1995), the Court held 
that a lay person's testimony as to what a medical provider 
allegedly said did not rise to the level of the type of 
competent medical evidence required to establish important 
medical facts concerning matters like diagnosis or causation.  
Accordingly, the Board finds the veteran's statement to be of 
negligible probative value.

Because there is still no competent medical evidence that the 
veteran's pre-existing asthma was aggravated in service, the 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

In short, the veteran has not submitted competent medical 
evidence which serves to show that his asthma was aggravated 
in service.  The evidence which has been presented since 
October 1985 is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Hodge, supra.  Therefore, the Board finds that the veteran's 
attempt to reopen his claim of entitlement to service 
connection for asthma is unsuccessful.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for asthma is not reopened and the 
benefit sought on appeal remains denied.

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.  To the extent that the veteran desires to pursue 
this claim in the future, the Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for 
asthma.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim for service 
connection for asthma is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



